Appeals from an order of the Supreme Court, Onondaga County (Edward D. Garni, J.), entered April 27, 2006. The order, inter alia, denied the motion of defendants Jonathan Marc Jacobs, M.D. and St. Joseph’s Imaging Associates, EL.L.C. and the cross motion of defendants Paula Pons, M.D. and Upstate Surgical Group, EC. to dismiss the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Centra, J.E, Lunn, Peradotto and Pine, JJ.